DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (claims 12-20) in the reply filed on 01/26/2022 is acknowledged.  The traversal is on the ground(s) that there would be no burden to examine all the claims despite their separate classification as a search would likely cover both inventions.  
This is not found persuasive because, as shown in the restriction requirement, the two different inventive groups are directed each to distinct subject matter; a reference which would anticipate or render obvious claims of one group would not necessarily anticipate or render obvious claims of another group.  The different inventions each had different main classifications, which is demonstrative of the divergent searches which would need to be conducted for each invention.  Additionally, the inventions are likely to raise different non-prior art issues under 35 USC 101 and/or 35 USC 112, first paragraph and this would, in fact, pose a serious burden on the examiner.  
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-20 are currently pending.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or 01/26/2022.

Claims 12-20 have been examined on their merits.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otani et al (JP 2012 044905A-using a machine translation).
Regarding claim 12, Otani teach a method of preserving a sheet-shaped cell culture by immersing the cells in a preservative solution comprising an isotonic physiological solution (basal culture medium) containing vitamin C (ascorbic acid) so that the solution preserves the cells (page 4 para 15, item 1 and item 2).
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Otani et al (JP 2012 044905A-using a machine translation).
Regarding claim 14, Otani teach the method as described above, but do not explicitly disclose an embodiment wherein the immersion in the solution containing vitamin C is for 24 to 120 hours.
However, Otani do indicate that an incubation of 24 hours times three for a total of 72 hours is a suitable time period for their cell culture sheets to remain immersed (cultured in medium) (page 12 para 0056, lines 479-483). Therefore a person of ordinary skill in the art would have been motivated with a reasonable expectation of success to immerse and incubate the sheet-shaped cell culture of Otani in the physiological isotonic solution (basal culture medium) containing vitamin C (ascorbic acid) for 24 hours up to 72 hours because Otani suggest that this range of time periods is suitable and beneficial for providing a sheet-shaped cell culture.
Therefore the teaching of Otani et al render obvious Applicant’s invention as claimed.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Otani et al (JP 2012 044905A-using a machine translation) as applied to claim 12 above and further in view of Matsuda et al (US 2007/0092492).
Regarding claim 16, Otani teach the method as described above, but do not explicitly teach wherein the cell sheet is rinsed before being immersed in a solution containing a physiological isotonic solution and vitamin C.
Matsuda teach methods of producing cultured cell sheets (abstract and page 1 para 0010). Matsuda also suggest that these cell sheets (three-dimensional structures) can be rinsed with isotonic solution or the like before detaching and recovering (page 20 para 0260).
Otani teach that L-ascorbic acid (vitamin C) is a useful addition to the medium for purposes of imparting mechanical properties required for use in transplantation to the cell sheet (page 9 para 0040).
One of ordinary skill in the art would have been motivated to rinse the cell sheet of Otani before detaching and recovery because Matsuda suggest that this is a beneficial option for the use of three-dimensional structures, such as cell sheets, intended for use as transplants and Otani indicates that their cell sheets are intended for transplant use. One of ordinary skill in the art would have been motivated to include ascorbic acid (vitamin C) in the isotonic solution that the cell sheet is immersed in after rinsing because Otani teach that L-ascorbic acid (vitamin C) is a useful addition to a medium in contact with the cell sheet for purposes of imparting mechanical properties required for use in transplantation to the cell sheet (page 9 para 0040). One of ordinary 
Therefore the combined teachings of Otani et al and Matsuda et al render obvious Applicant’s invention as claimed.



Claims 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al (JP 2010 081829A-using a machine translation, foreign reference cited on IDS filed 06/01/2020) in view of Otani et al (JP 2012 044905A-using a machine translation) and Kato et al (JP 2016111927-using machine translation).
Regarding claims 12 and 18, Ishibashi teach a method of producing a sheet-shaped cell culture comprising seeding cells on a culture substrate in a density capable of forming a sheet-shaped cell culture without substantial proliferation to produce seeded cells; subjecting the seeded cells to sheet -formation cultivation to form the sheet-shaped cell culture and detaching (peeling) the sheet-shaped cell culture (page 14 para 0040-0041 lines 545-575). Ishibashi teach wherein the cell sheet is immersed in culture medium that is a physiological isotonic solution such as a basal medium that contains vitamins (page 7 para 0023 lines 256-257, pages 10-11 para 0032).
Ishibashi do not specifically teach including vitamin C in the solution that the cells are exposed to and are silent with regard to how the detached cell sheets are stored 
Otani teach a method of preserving a sheet-shaped cell culture by immersing the cells in a preservative solution comprising an isotonic physiological solution (basal culture medium) containing vitamin C (ascorbic acid) so that the solution preserves the cells (page 4 para 15, item 1 and item 2). Otani teach that L-ascorbic acid (vitamin C) is a useful addition to the medium for purposes of imparting mechanical properties required for use in transplantation to the cell sheet (page 9 para 0040).
Kato teach a preservative solution for cold storage of biological material and a method of storing that is useful for the storage of cultured cell sheets by immersing and keeping the solution at a low temperature (Title, page 2 Solution, page 6 para 0029, page 8 para 0046, page 11 claims 3 and 10). The low temperatures are taught to include -15 ˚C to 20˚C (page 6 para 0029), specifically 4˚C for about 24 hours (page 9 para 0061). Kato describe in their background wherein ascorbic acid is used for cell preservation (page 4 para 0013) and wherein their preservation solution contains conventional components such as antioxidants and vitamins (page 8 para 0052). Kato also teach wherein the solvent used for their preservation solution is not particularly limited and can include physiological saline, Ringer’s solution, RPMI1640 or DMEM (physiological isotonic solutions (page 8 para 0051).
One of ordinary skill in the art would have been motivated to include vitamin C in the medium of Ishibashi for the protection of the cell sheet because Otani teach that L-ascorbic acid (vitamin C) is a useful addition to the medium for purposes of imparting mechanical properties required for use in transplantation to the cell sheet and because 
One of ordinary skill in the art would have been motivated to immerse a detached cell sheet of Ishibashi in the preservation solution of Kato because Ishibashi suggest that their biological material is needed for regenerative medicine (page 3 para 0006) and specifically transplants (page 10 para 0068-0070). One of ordinary skill in the art would have been motivated to select the preservation solution that contains vitamin C and a physiological isotonic solution because Otani teach that L-ascorbic acid (vitamin C) is a useful addition to the medium for purposes of imparting mechanical properties required for use in transplantation to the cell sheet and because Ishibashi is also using many of the same physiological isotonic solutions as Kato. One of ordinary skill in the art would have had a reasonable expectation of success because Ishibashi, Otani and Kato are all drawn to the use and preservation of sheet shaped cells.
Regarding claims 13-14 and 19-20, Kato suggest using low temperatures for preservation and storage of biological material such as -15˚C to 20˚C (page 6 para 0029), specifically 4˚C for about 24 hours (page 9 para 0061). One of ordinary skill in the art would have been motivated to use these temperatures and times when preserving and storing the cell sheets of Ishibashi in the preservative solution of Kato 
Regarding claim 15, Ishibashi teach sheet-shaped cell cultures with skeletal myoblasts (page 3 para 0010, page 0017 para 0016).
Regarding claim 17, Ishibashi teach the use of a medium (solution) in which the cells do not substantially proliferate (page 13 para 0039 lines 529-531) and does not include an effective amount of growth factor (low nutrient isotonic solution) (page 1 para 0001 and claim 1) which is consistent with Applicant’s definitions (see page 19 of Applicant’s Specification).
Therefore the combined teachings of Ishibashi et al, Otani et al and Kato et al render obvious Applicant’s invention as claimed.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632